Citation Nr: 1750537	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He also has a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in the Content Legacy Manager.  All records are now in these electronic systems.

In May 2015, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, following a pre-conference hearing on October 30, 2017, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal in a letter dated November 3, 2017.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).  At the prehearing conference, good or sufficient cause was shown and thus the motion to advance the appeal on the Board's docket is granted.


FINDING OF FACT

For the time period since August 12, 2011, the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have prevented him from securing or following a substantially gainful occupation.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for unemployability due to service-connected disabilities have been met effective August 12, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran seeks entitlement to TDIU based on his service-connected disabilities.  He filed his claim on August 12, 2011.  Effective August 12, 2011, the Veteran had a combined 80 percent disability rating based upon coronary artery disease rated as 60 percent disabling; PTSD rated as 50 percent disabling; a left great toe spur rated as 10 percent disabling; a seizure disorder rated as 10 percent disabling; diabetes mellitus rated as 10 percent disabling; and residual scars from coronary artery bypass grafting rated as noncompensable.

Effective July 25, 2016, the Veteran has been service-connected for Parkinson's disease which is rated as 30 percent disabling.

Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a) for the entire appeal period, although Parkinson's disease cannot be considered prior to July 25, 2016.  The claims file contains some evidence that he cannot secure or follow substantially gainful employment due to his service-connected disabilities.

The record reflects that the Veteran's highest level of education attained was an associate's degree in management supervision.  See April 2007 VA Examination; VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received August 2011.  After service, he worked as a railroad mechanic until 2006.  See April 2013 U.S. Railroad Retirement Board Employment Records.  

Several VA examinations determined that various service-connected disabilities, considered in isolation, did not prevent the Veteran from obtaining substantially gainful employment.  For example, April 2010 and December 2011 VA examinations determined that the Veteran was not unemployable due to PTSD symptoms.  December 2011 VA examinations also determined that seizures, and separately heart disease, did not affect the Veteran's ability to work.  However, these VA examinations did not consider the totality of the symptoms from all of the Veteran's service-connected disabilities.  

In 2006, the U.S. Railroad Retirement Board determined that the Veteran was too disabled to continue working as a railroad mechanic.  In September 2006, a disability decision rationale indicated that the Veteran was disabled due to service-connected PTSD and heart issues, in addition to several nonservice-connected disabilities.  With respect to PTSD, it was noted that the Veteran had sleep difficulty, forgetfulness, low energy and was not comfortable with being around people.  He reported depression and suicidal/homicidal ideations.  In addition, he had a history of coronary artery disease status post bypass surgery which, in addition to a cervical spine disability, required a light duty limitation of never climbing ladders and avoiding all exposures to cold, heat and hazards.  He was deemed unable to perform his work duties with no transferable skills.

A May 2008 VA treatment record indicates that the Veteran was unable to get work due to his history of seizures, although the December 2011 VA examination indicated he had only had two seizures, occurring in 2007 when he stopped taking medication.

In an October 2016 rating decision, the Veteran was granted entitlement to service connection for Parkinson's disease, rated as 30 percent disabling.  During an August 2016 VA examination, the examiner determined that the Veteran could not work due to Parkinson's disease symptoms that included hand tremors and stiffness while walking.

The evidence is at least in relative equipoise regarding whether the Veteran's service-connected disabilities prevent substantially gainful employment.  First, the Board finds that the Veteran does not currently maintain substantially gainful employment.  He was last employed as a railroad mechanic in 2006.  In fact, he was medically retired, in part, due to limitation caused by service-connected PTSD and coronary artery disease.  These records make it clear that mental impairment, which included one examiner assessment of borderline functional intellectual functioning due to PTSD, interfered with his ability to work.  Even with light duty restrictions, the Veteran had no transferable skills within the railroad organization.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Here, the Veteran's 80 percent rating for service-connected disabilities since the filing of the claim, in and of itself, reflects little residual occupational capacity.  His coronary artery disease status post bypass graft surgery rated as 60 percent disabling, limited him to sedentary labor.  His former employer medically retired him, in part, due to limitations caused by service-connected PTSD and coronary artery disease.  These records make it clear that mental impairment, which included one examiner assessment of borderline functional intellectual functioning due to PTSD, limited him to occupations for which he had no transferable skills.  Given his mental impairments and inability to deal with the public due to PTSD, the Board finds no evidence of record of employment that the Veteran could engage in which would earn above the poverty level given his occupational and educational experience.

In addition, the August 2016 VA examiner determined that symptoms of Parkinson's disease alone prevented employment - although that cannot be considered until the effective date of award - July 25, 2016.

When resolving reasonable doubt in favor of the record, the Board finds that the combined symptoms of the Veteran's service-connected disabilities, rated as 80 percent disabling at the inception of the appeal, precluded his ability to perform his prior vocation as a railroad mechanic, or any other non-sedentary occupation.  When considering his limited educational level and previous employment history, the record does not reveal any type of sedentary employment wherein the Veteran could earn substantially gainful employment.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is granted.




ORDER

Entitlement to a TDIU rating is granted effective August 12, 2011, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


